ORDER

PER CURIAM.
Ernest Ming was found guilty after trial of murder in the second degree, two counts of robbery in the first degree, and three counts of armed criminal action. He claimed that his confession was coerced and that the state’s witnesses were lying, but the jury obviously did not believe him. He was sentenced to life imprisonment on the murder count and to terms of years on the other counts, some concurrent and some consecutive. We find no error and affirm.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 30.25(b).